Per Curiam:
We are in entire accord with the conclusion reached by the learned judge at Special Term and agree that the complaint should,be dismissed. . The judgment, however, as entered might prove embarrassing, if not conclusive, if any further action as suggested should be instituted by reason of certain unnecessary adjudications therein contained. The judgment "should, therefore, be modified by striking out all of its provisions after the recitals and inserting in lieu thereof, “ It is adjudged that the complaint be and the same is hereby dismissed, without costs to any party against the other,” and as modified affirmed, without costs. Present — -Patterson, P. J., Ingraham, McLaughlin, Laughlin and Clarke, JJ. Judgment modified as directed in opinion and as modified affirmed, without costs. Order filed.